DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/04/2022 have been fully considered but they are not persuasive. 
The applicant argues that Kobayahsi et al. fails to disclose the second threshold voltage is less than the first threshold voltage. The examiner disagrees. See Kobayahi et al. col. 8 lines 56-59.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Kobayahsi et al. (US 9,755,517 – IDS).
Kobayashi et al. disclose a circuit comprising: a phase management circuitry (e.g. 25a-25n) adapted to be coupled to phases of a power stage to control the phases (e.g. L1-L4); a first comparator (e.g. 115a) coupled to a multi-phase power regulator terminal (e.g. 55), the first comparator configured to compare a voltage at the multi-phase power regulator terminal (55) to a first threshold voltage (VREFP1) to produce a first comparison result (107a: VP1); a second comparator (e.g. 115b) coupled to the multi-phase power regulator terminal (55), the second comparator configured to compare the voltage at the multi-phase power regulator terminal (55) to a second threshold voltage (e.g. VREFP2) to produce a second comparison result (107b: VP2), wherein the second threshold voltage is less than the first threshold voltage; and phase shedding circuitry (110, 105, 120a-120n) coupled to the first comparator (115a), to the second comparator (115b), and to the phase management circuitry (25a-25n, Li-Ln), the phase shedding circuitry (110, 105, 120a-120n) configured to: determine a number of the phases to activate based on the first comparison result and the second comparison result; and control the phase management circuitry to activate the number of the phases (L1-Ln).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. in view of Hobrecht et al. (US 6,647,274 – previously cited).
Kobayashi et al. disclose the claimed subject matter in regards to claim 1 supra, except for the phases comprise: a first phase comprising: a first switch coupled to a voltage source and adapted to be coupled to a first inductor coupled to the power stage; a second switch coupled between the first switch and a ground terminal;  and a first driver coupled to the first switch and to the second switch, the first driver configured to control the first switch and the second switch; and a second phase comprising: a third switch having a first terminal and a second terminal, the first terminal coupled to the voltage source and the second terminal adapted to be coupled to a second inductor coupled to the power stage; a fourth switch coupled between the first terminal and the ground terminal; and a second driver coupled to the third switch and to the fourth switch, the second driver configured to control the third switch and the fourth switch.
Hobrecht et al., figs 2 or 9; teach it is known in the art to use a multiple phase switching regulator having phase stages comprising switches 54, 55, inductor 56 and drivers 52 as is well known in the art and taught by Hobrecht et al. to provide for a multiphase buck switching converter to step down the input voltage and plural phases to provide ample load current for transient loads.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Kobayashi et al. to include a first phase comprising: a first switch coupled to a voltage source and adapted to be coupled to a first inductor coupled to the power stage; a second switch coupled between the first switch and a ground terminal; and a first driver coupled to the first switch and to the second switch, the first driver configured to control the first switch and the second switch; and a second phase comprising: a third switch having a first terminal and a second terminal, the first terminal coupled to the voltage source and the second terminal adapted to be coupled to a second inductor coupled to the power stage; a fourth switch coupled between the first terminal and the ground terminal; and a second driver coupled to the third switch and to the fourth switch, the second driver configured to control the third switch and the fourth switch, as taught by Hobrecht et al. in order to provide for a multiphase buck switching converter configured to step down the input voltage and plural phases to provide ample load current for transient loads.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. in view of Varga (US 6,150,803 – previously cited).
Kobayashi et al. disclose the claimed subject matter in regards to claim 1 supra, except for a first phase of the phases comprises a first current sense resistor coupled to  the phase shedding circuitry, wherein a second phase of the phases comprises a second current sense resistor coupled to the phase shedding circuitry, the phase shedding circuitry configured to control the phase management circuitry to activate or deactivate the second phase based at least partially on a value associated with the first current sense resistor and a value associated with the second current sense resistor. 
Varga teaches that it is known in the art to use a multiple phase converter with current sense resistors 110 and 120, and to use the voltage across each sense resistor caused by the output current and to transmit to the individual switching regulators as control parameters. This provides a feedback loop from and through current sense resistors. The loop provides an additional layer of regulation for controlling the multiple phase converter.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Kobayashi et al. to include a first phase of the phases comprises a first current sense resistor coupled to the phase shedding circuitry, wherein a second phase of the phases comprises a second current sense resistor coupled to the phase shedding circuitry, the phase shedding circuitry configured to control the phase management circuitry to activate or deactivate the second phase based at least partially on a value associated with the first current sense resistor and a value associated with the second current sense resistor as taught by Varga in order to provide a feedback loop through the current sense resistors to add an additional layer of regulation.

Allowable Subject Matter
Claims 8-14 and 17-20 are still considered to contain allowable subject matter. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/GARY L LAXTON/           Primary Examiner, Art Unit 2896                                    9/12/2022